[Cite as State v. Myrick, 2020-Ohio-974.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLANT,                            CASE NO. 14-19-27

        v.

ANDREW R. MYRICK,                                       OPINION

        DEFENDANT-APPELLEE.




                        Appeal from Marysville Municipal Court
                             Trial Court No. 19 CRB 194

                       Judgment Reversed and Cause Remanded

                            Date of Decision: March 16, 2020




APPEARANCES:

        Rick Rodger for Appellant

        Blaise Katter for Appellee
Case No. 14-19-27


ZIMMERMAN, J.

       {¶1} Plaintiff-appellant, the State of Ohio, appeals the September 18, 2019

judgment entry of the Marysville Municipal Court dismissing its criminal complaint

against defendant-appellee, Andrew R. Myrick (“Myrick”). For the reasons that

follow, we reverse.

       {¶2} This case stems from a March 4, 2019 incident in which it was alleged

that Myrick caused or attempted to cause his minor child, A.H., physical harm. (See

Doc. No. 49). Shortly thereafter, the Union County Department of Job and Family

Services filed a complaint in the Union County Juvenile Court alleging A.H. to be

an abused, neglected, or dependent child under R.C. Chapter 2151. (See Doc. Nos.

49, 65).

       {¶3} As a result of the incident, a criminal complaint was filed in the

Marysville Municipal Court on March 6, 2019 charging Myrick with domestic

violence in violation of R.C. 2919.25(A), a first-degree misdemeanor. (Doc. No.

1). Myrick entered a written plea of not guilty on March 12, 2019. (Doc. No. 15).

The parties exchanged discovery and filed pleadings in preparation for trial. (See,

e.g., Doc. Nos. 18, 25, 26, 27, 30, 31, 32, 33, 39, 40, 41, 45, 47, 48, 49, 50, 58, 63,

64, 65, 66). On September 18, 2019, the trial court sua sponte dismissed the criminal

charge without a hearing. (Doc. No. 69).




                                         -2-
Case No. 14-19-27


       {¶4} The State filed its notice of appeal on September 19, 2019. (Doc. No.

75). It raises one assignment of error for our review.

                                Assignment of Error

       The Trial Court Erred When it Dismissed the Complaint
       Previously Filed.

       {¶5} In its assignment of error, the State argues that the trial court abused its

discretion by sua sponte dismissing the criminal complaint charging Myrick with

one count of domestic violence without a hearing. Specifically, the State argues

that the trial court abused its discretion by dismissing the case without a hearing

because it was not “given the opportunity to object to the dismissal.” (Appellant’s

Brief at 6).

                                 Standard of Review

       {¶6} This court reviews a trial court’s dismissal of a criminal charge under

Crim.R. 48(B) for an abuse of discretion. State v. Heard, 12th Dist. No. CA2016-

03-008, 2017-Ohio-4, ¶ 10, citing State v. Murray, 12th Dist. Clermont No.

CA2016-01-005, 2016-Ohio-7364, ¶ 9, citing State v. Busch, 76 Ohio St.3d 613,

616 (1996). See also State v. Elqatto, 10th Dist. Franklin No. 11AP-914, 2012-

Ohio-4303, ¶ 17. An abuse of discretion suggests that a decision is unreasonable,

arbitrary, or unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).




                                          -3-
Case No. 14-19-27


                                       Analysis

       {¶7} Criminal Rule 48 governs the dismissal of an indictment, information,

or complaint by the trial court and provides, in its relevant part, that “[i]f the court

over objection of the state dismisses an indictment, information, or complaint, it

shall state on the record its findings of fact and reasons for the dismissal.”

(Emphasis added.) Crim.R. 48(B). That rule, “incorporates language clearly

envisioning the awareness and participation of the state in the dismissal process.”

Huron v. Slauterbeck, 6th Dist. No. E-15-026, 2015-Ohio-5022, ¶ 8. Indeed, our

sister appellate district noted that Ohio jurisprudence addressing Crim.R. 48(B)

reflects that “a hearing must be conducted which enables the state to have an

opportunity to make an objection on the record in anticipation of potential

subsequent appellate review” “for a trial court’s Crim.R. 48 discretionary dismissal

power to be properly exercised.” Id. at ¶ 10. That is,

       “Crim.R. 48(B) authorizes the court to dismiss an indictment, but
       provides that if the court does so over the state’s objection the court
       shall state on the record its findings of fact and reasons for the
       dismissal. That requirement contemplates an evidentiary hearing
       from which findings of fact may be made, and which is necessary for
       subsequent appellate review of any error assigned by the state
       regarding an objection by the state that the court overruled.”

Id. at ¶ 11, quoting State v. Montiel, 185 Ohio App.3d 362, 2009-Ohio-6589, ¶ 22

(2d Dist.) (Grady, J., concurring). See also State v. Sanders, 7th Dist. No. 12 CO

35, 2013-Ohio-5220, ¶ 21, quoting Montiel at ¶ 22. But see State v. Carabello, 8th


                                          -4-
Case No. 14-19-27


Dist. Cuyahoga No. 105021, 2017-Ohio-4449, ¶ 11 (concluding that the trial court’s

dismissal of the indictment without a hearing did not constitute reversible error

because “Crim.R. 48(B) does not require the trial court to hold a hearing when it

dismisses a case over the state’s objection—the rule only requires the court to state

its findings of fact and reasons for the dismissal on the record”).

       {¶8} Based on the specific facts and circumstances of this case, we conclude

that the trial court’s dismissal of the criminal charge against Myrick without a

hearing—during which the State would have been afforded the opportunity to

object—constitutes reversible error. Compare Slauterbeck at ¶ 13 (concluding that

“the trial court’s failure to notify [the State] that a dismissal of the criminal traffic

complaint filed by [the State] was being contemplated * * * without affording [the

State] the opportunity to be present * * * and determine whether or not to object to

dismissal” constituted reversible error). However, and to be clear, we are not

declaring that a dismissal hearing must occur in all cases; rather, because Crim.R.

48(B) and its corresponding jurisprudence contemplate an opportunity for the State

to voice its objection (if any), the State must be afforded an occasion to voice its

opposition to a dismissal and preserve its argument for appeal. Here, the trial

court—on its own motion and without notice to the parties—dismissed the

domestic-violence charge against Myrick. Although the trial court articulated its

findings of fact and reasons for its dismissal, the State was not provided an


                                          -5-
Case No. 14-19-27


opportunity to object to the dismissal or provide an argument in opposition to

dismissal.1

        {¶9} Therefore, based on our review of the record before us, because the

State was not afforded the opportunity to voice its opposition to dismissing the

criminal charge against Myrick, we conclude that the trial court acted unreasonably,

arbitrarily, or unconscionably.             Thus, the trial court abused its discretion by

dismissing the criminal charges against Myrick.

        {¶10} Thus, the State’s assignment of error is sustained.

        {¶11} Having found error prejudicial to the appellant herein in the particulars

assigned and argued, we reverse the judgment of the trial court and remand for

further proceedings consistent with this opinion.

                                                                           Judgment Reversed and
                                                                                Cause Remanded

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




1
  We are expressing no opinion as to the validity of the trial court’s findings of fact and reasons that it
articulated in support of its dismissal.

                                                   -6-